NO. 07-02-0355-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                      APRIL 23, 2004

                          ______________________________


                            BRYAN PARRACK, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

          FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

            NO. CR-01D-058; HONORABLE H. BRYAN POFF, JR., JUDGE

                         _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                            ON ABATEMENT AND REMAND


       Appellant Bryan Ray Parrack has given notice of appeal from a judgment in cause

number CR-01D-058 in the 222nd District Court of Deaf Smith County (the trial court).

After he filed appellant’s brief but before oral argument in the case, counsel for appellant,

Kent Birdsong, filed a Motion to Withdraw and Substitute Counsel on October 15, 2003.

On October 20, 2003, the trial court ordered substitution of Vaaiva Rudd Edwards as
attorney of record. On March 15, 2004, this Court granted Mr. Birdsong’s Motion to

Withdraw as Attorney.


       On April 9, 2004, Ms. Edwards filed a Motion to Withdraw as Counsel, notifying

appellant of his right to object to the motion. TEX . R. APP . P. 6.5(a)(4). No objection has

been received. Ms. Edwards’ motion is granted.


       In Texas, every person convicted of a crime has a statutory right to appeal. See

TEX . CODE CRIM . PROC . ANN . art. 44.02 (Vernon 1979); Nguyen v. State, 11 S.W.3d 376,

378-79 (Tex.App.-Houston [14th Dist.] 2000, no pet. h); Johnson v. State, 885 S.W.2d 641,

644 (Tex.App.-Waco 1994, pet. ref'd). The Sixth and Fourteenth Amendments of the

United States Constitution guarantee a criminal defendant the right to counsel on a first

appeal. See Douglas v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811 (1963). An

attorney must be appointed by the state to represent an indigent defendant on the first

appeal. See McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429, 435, 108 S. Ct.
1895, 1900, 100 L. Ed. 2d 440 (1988). In Texas, the trial court has been designated to

appoint the appellate attorney for an eligible indigent defendant. See TEX . CODE CRIM .

PROC . ANN . arts. 1.051(d)(1), 26.04(a).


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP . P. 43.6. Upon remand, the judge of the trial court is directed immediately to (1)

conduct any necessary hearings; (2) appoint counsel to represent appellant on appeal; (3)

cause the appointment to be included in a supplemental clerk’s record; (4) cause any

hearing proceedings to be transcribed and included in a reporter’s record of the hearing;


                                             -2-
and (5) have a record of the proceedings made to the extent any of the proceedings are

not included in the supplemental clerk’s record or the reporter’s record. In the absence of

a request for extension of time from the trial court, the supplemental clerk’s record,

reporter’s record of any hearing, and any additional proceeding records, including any

orders, findings, conclusions and recommendations, are to be sent so as to be received by

the clerk of this court not later than May 5, 2004.




                                                  Per Curiam




Do not publish.




                                            -3-